DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The amendments to the claims, specification, and drawings filed 10/26/2022 have been considered and entered.
Response to Arguments
Applicant's arguments filed 10/26/2022 have been fully considered.
	Regarding the drawing objections, Applicant argued that the amendment overcame said objections; the Examiner is in agreement, therefore said objections are withdrawn.
	Regarding the abstract objections, Applicant argued that the amendment overcame said objections; the Examiner is in agreement as to the content, however, the Examiner respectfully notes that MPEP 714(II)(B) requires: “Whether supplying a marked-up version of a previous abstract or a clean form new abstract, the abstract must comply with 37 CFR 1.72(b) regarding the length and placement of the abstract on a separate sheet of paper.” The Examiner does not have discretion to set this formality aside (except as rendered moot on Allowance when entered in the alternative by the Examiner as an Examiner Amendment) and Applicant is respectfully requested to re-submit the Abstract on a separate page.
	Regarding the Title objection, the Examiner withdraws said objection in view of the amendment.
	Regarding the 112(b)/2nd indefinite rejection of claim 12, Applicant argued that the amendment pertaining to claim dependency overcame said rejection; the Examiner is in agreement, therefore said rejection is withdrawn.
	Regarding the related  112(b)/2nd indefinite rejection & 112(d)/4th improper further limiting rejection of claim 6, Applicant argued that the amendment to independent claim 1 from which claim 6 depends overcame said rejection; the Examiner is in agreement, therefore said rejection is withdrawn.
	Regarding the 112(b)/2nd indefinite rejection of independent claim 1 pertaining to the (lack of) structure of the fluidic path, Applicant argued that the amendment overcame said rejection; the Examiner is an agreement and therefore said rejection and related rejections thereto are withdrawn. The Examiner notes for Applicant that the Examiner’s interpretation of the broad (not indefinite) claim limitations pertaining thereto is substantially similar as previously put forth in the Office Action dated 09/02/2022.
	Regarding the prior art rejection of independent claim 1, Applicant argued that Jorgenson fails to disclose or suggest any limitation or concerns about volumes or relationships of such volumes associated with fluidic paths defined by tubing coupling any of the disclosed components. As put forth above, the Examiner continues to interpret the claim limitations in question with a reasonably broad interpretation thereof, see extensive analysis in present rejections pertaining to direct/indirect coupling, location of start/end points of tubing for said coupling, and Examiner alledged lack of criticality of the claimed limitations, as well as additional obviousness analysis for changes of size. For the aforementioned reasons as analyzed in the present rejections, the Examiner is not persuaded; see present rejections for details.
Specification
The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text. The Examiner does not have the authority to waive this procedural requirement.
Claim Rejections - 35 USC § 102/103
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1, 5, and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Applicant previously cited Jorgenson et al (US 5240577 A; hereafter “Jorgenson”).

Regarding independent claim 1,
 Jorgenson teaches a multidimensional liquid chromatography system (Title “Two-dimensional High-performance Liquid Chromatography/capillary Electrophoresis”), comprising:
a switching valve (fig. 2, valve assembly “10” attached to storage loop 12; Examiner notes 10 is not labeled in fig. 2, however see fig. 1 showing 10 and relationship to loop 12) operable in at least two valve states (at least run and inject states);
a detector (fig. 2, detector 51) in communication with the switching valve (fig. 2, valve assembly “10”) through a first fluidic path (see path between detector 51 and valve assembly “10”, at least a portion thereof) defined by tubing (connecting tubing) coupling the switching valve (fig. 2, valve assembly “10”) to the detector (at once envisaged for connections; col. 6, ll. 44-51 “All connecting tubing”; additional obviousness analysis follows for all connecting tubing); 
a routing valve (fig. 2, tee 20) (tee controls flow) in communication with the switching valve (fig. 2, valve assembly “10”) (col. 6, ll. 16-28, Examiner notes can be used to route to waste or to a means to collect fractions or for injection via CZE capillary) through a second fluidic path (see fig. 1, path through tubing 21, at least a portion thereof) defined by tubing (connecting tubing) coupling the switching valve (fig. 2, valve assembly “10”) to the routing valve (fig. 2, tee 20); and
a first fluidic loop valve (fig. 2, valve 32 with loop 33) in communication with the routing valve (fig. 2, tee 20) through a third fluidic path (see path from valve 32 to tee 20, at least a portion thereof) defined by tubing (connecting tubing) coupling the routing valve (fig. 2, tee 20) to the first fluidic loop valve (fig. 2, valve 32 with loop 33),
(broad reasonable interpretation follows) wherein a volume of the first fluidic path (see path between detector 51 and valve assembly “10”, at least a portion thereof) is substantially equal to a sum of a volume of the second fluidic path (see fig. 1, path through tubing 21, at least a portion thereof) and a volume of the third fluidic path (see path from valve 32 to tee 20, at least a portion thereof) (additional obviousness follows).
With regards to the connecting tubing, either one of ordinary skill in the art at the time the invention was effectively filed would at once envisaged that each of the aforementioned fluidic paths are defined by (comprising) tubing or nevertheless, or in the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize conventional tubing for the expected purpose of convenient and commercial connections for fluidic paths, further inclusive of the advantages of particular tubing types—such as fused silica tubing—notably inclusive of flexibility (See analysis of claim 5 for further analysis of fused silica). 
Further regarding the tubing and the fluidic paths, the Examiner respectfully notes that the term "coupling" includes "direct coupling" (no intermediate materials, elements or space disposed therebetween) and "indirect coupling" (intermediate materials, elements or space disposed therebetween), and the Examiner (re-)emphasizes that Applicant has (still) not claimed the start and end points of the paths (claim interpretation is inclusive of only claiming the boundaries to the ranges). 
Additionally, the Examiner notes that as presently claimed the volumes of the fluidic paths are not critical, further noting—in addition to the broad interpretations of the fluidic paths above—that the claimed fluidic volume relationship does not achieve unexpected results relative to the prior art (i.e., Jorgenson still teaches a multidimensional liquid chromatography system with valves and volumetric fluid paths wherein the valve timing properly accounts for the fluid paths, see Jorgensen fig. 3; see also Jorgenson, col. 14, line 64 – col. 15, line 1 wherein this passage expresses the desire that the fluidic path volumes of the two dimensions match each other which is considered pertinent to the instant disclosure rationale), and that where the issue of criticality is involved, the Applicant has the burden of establishing his/her position by a proper showing of the facts upon which he/she relies (e.g., implicit/explicit claimed structure and/or functional effects commensurate with argued criticality/unexpected-results). See MPEP 2144.05(III)(A) pertaining to guidance for rebuttal. The Examiner also notes that it has been held that a mere change in size is generally recognized as being within the level of ordinary skill in the art, see MPEP 2144.04(IV)(A), In re Rose, 105 USPQ 237 (CCP A 1955), In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), and Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In the present case, it is the Examiner’s position that an ordinary artisan would understand that a larger volume tubing section would provide a larger volume of fluid per length and that the timings for switching between valve states would be commensurate with the volume transfer rates along fluidic paths thereof.

Regarding claim 5, which depends on claim 1,
 Jorgenson teaches wherein (at least some) tubing is fused silica tubing (col. 7, ll. 25-35 “fused silica 50 tubing”).
Either one of ordinary skill in the art at the time the invention was effectively filed would at once envisaged that the other connecting tubing would likewise be fused silica tubing, or nevertheless, or in the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize fused silicon tubing for the known advantageous properties of excellent flexibility, chemical stability, tensile strength, and/or exacting tolerances. The Examiner additionally notes that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); see also MPEP 2144.07. 

Regarding claim 8, which depends on claim 1,
 Jorgenson teaches wherein, when the switching valve (fig. 2, valve assembly “10”) is in a first valve state (run), a liquid received at a first port of the switching valve (fig. 2, valve assembly “10”) flows to the detector (fig. 2, detector 51)  and, when the switching valve (fig. 2, valve assembly “10”) is in a second valve state (inject), the liquid received at the first port flows to the routing valve (fig. 2, tee 20).

Regarding claim 9, which depends on claim 1,
 Jorgenson teaches further comprising a first dimension column (reverse phase column) and a second dimension column (electrophoresis column) in communication with the switching valve (fig. 2, valve assembly “10”) through a first port and a second port, respectively, of the switching valve (fig. 2, valve assembly “10”) (Title “Two-dimensional High-performance Liquid Chromatography/capillary Electrophoresis”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant previously cited Jorgenson in view of newly cited VICI AG International (NPL Catalog Tubing for Chromatography; hereafter “VICI”).
Regarding claim 6, which depends on claim 1,
 Jorgenson as modified (see extensive analysis of independent claim for claim interpretation) reasonably suggests wherein a difference in the volume of the first fluidic path (see path between detector 51 and valve assembly “10”) from the sum of the volume of the second fluidic path (see fig. 1, path through tubing 21) and the volume of the third fluidic path (see path from valve 32 to tee 20, at least a portion thereof) does not exceed a volume variation based on a manufacturing tolerance.
Jorgenson is silent to manufacturing tolerance of tubing.
However:
VICI Tubing Catalog teaches the known importance of tolerance of tubing on internal volume of fluidic paths (page 5 “Due to the tighter tolerances, VICI Jour PEEK tubing is the best choice for chromatography applications in which exact flow rates or tube volume are of importance. The tighter tolerance ensures a more consistent internal volume of the transfer lines”).
The Examiner additionally notes that in Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006): “Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal—and even common-sensical—we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves.” In the present case, making a tubing have tighter tolerances is a common sense enhancement that is desirable for making tube volumes and flow rates consistent. See MPEP 2144(II).

It has been held that a mere change in size is generally recognized as being within the level of ordinary skill in the art, see MPEP 2144.04(IV)(A), In re Rose, 105 USPQ 237 (CCP A 1955), In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), and Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, see MPEP 2144.05 and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
In view of the above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manufacture/buy tubing with tight tolerances for Jorgenson’s tubing thereby providing the known advantages—as factually supported by VICI—of ensuring consistent internal volume and flow rates of the transfer lines, and thus providing for efficient, accurate, and/or more precise chromatography results by not exceeding acceptable volume variation.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant previously cited Jorgenson in view of previously cited Moriarty (NPL HPLC TLC: Keeping Your Chromatography System in Tip-Top Condition; hereafter “Moriarty”).
Regarding claim 7, which depends on claim 1,
 Jorgenson is silent to where the tubing of one of the fluidic paths has a different diameter than a diameter of the tubing of another one of the fluidic paths.
However:
It has been held that a mere change in size is generally recognized as being within the level of ordinary skill in the art, see MPEP 2144.04(IV)(A), In re Rose, 105 USPQ 237 (CCP A 1955), In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), and Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Legal precedent has condoned the use of particular examples of what may be considered common sense or ordinary routine practice including changes in shape, see MPEP  2141(I) & 2144.04(IV)(B), and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Furthermore, Moriarty teaches that are tradeoffs (e.g., between diameter, length, pressure) for choose the tubing (When it comes to tubing, the smaller the better. The tubing on your chromatography system should be short enough to minimize dead volume but long enough to provide flexibility in component positioning. In most cases, you want to choose a smaller-diameter tubing—commonly 0.15 to 0.75 mm in diameter—to reduce volume within the system. However, the trade-off is that the smaller the diameter, the higher the back pressure”).
In view of the above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jorgenson’s tubing as convenient for reaching between components including compensating for total volume by appropriately changing diameter, and likewise to accommodate pressure issues by changes in diameter. The Examiner emphasizes that such modifications are recognized as within ordinary skill in the art.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant previously cited Jorgenson in view of previously cited Breadmore et al (NPL The Modulator in Comprehensive Two-Dimensional Liquid Chromatography; hereafter “Breadmore”).
Regarding claim 10, which depends on claim 1,
 Jorgenson teaches wherein the first fluidic loop valve (fig. 2, valve 32 with loop 33) has a sample fluidic loop (loop 33).
Jorgenson does not teach wherein the first fluidic loop valve has a plurality of sample fluidic loops each coupled to a respective pair of ports of the first fluidic loop switching valve.
However:
It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art, MPEP 2144.04(VI)(B), St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (7th Cir. 1977), and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Furthermore, Breadmore teaches wherein a fluidic loop valve has a plurality of sample fluidic loops each coupled to a respective pair of ports of the fluidic switching valve (Conclusion “valve with sample loops will be the better choice for a generic application”; section Non-Focusing Modulation Using Switching Valves “for semi-storage of collected fractions by multiple loops. The loops themselves were connected to two eight-port valves” and “The temporary storage of fraction in the sample loops allows for longer second dimension separations” and “advantage of multiple loops”).
In view of the above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Jorgenson’s single sample loop valve with Breadmore’s well-known multiple sample loop valve thereby providing the expected advantage(s) of enabling semi-storage and/or for longer second dimension separations.

Allowable Subject Matter
Claim(s) 2-3 and 11-12 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is (303) 297-4317.  The Examiner can normally be reached on Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID L SINGER/Primary Examiner, Art Unit 2855